DETAILED ACTION
Response to Amendment
Claims 8, 12, and 13 are cancelled. 
Claim 10 is amended. 
Claims 1-7, 9-11, and 14-25 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-11, 14-25 is/are rejected under 35 U.S.C. 103 as obvious over DiFoggio (US 2012/0170406) in view of Mandal (US 2017/0306752).
Regarding Claim 1, Di Foggio teaches a downhole tool configured to be positioned within a wellbore to acoustically detect a downhole obstruction within the wellbore [0003; 0009; 0039], the downhole tool comprising: a positioning mechanism configured to facilitate conveying the downhole tool through a first region of the wellbore including a first fluid [0034-39; 0042-47] and selectively positioning the downhole tool within a second region of the wellbore [0034-39; 0042-47] including a second fluid, wherein the second region is downhole from the first region, and wherein the second fluid defines a fluid interface with the first fluid [0034-39; 0042-47]; an acoustic pulse generator configured to generate an acoustic pulse within a wellbore liquid that extends within the wellbore and that fluidly contacts the downhole tool [0034-39; 0042-47; 0052-58], wherein the acoustic pulse generator is configured to generate an acoustic pulse within the second fluid extending within the second region of the wellbore, wherein the generated acoustic pulse is directed at least partially in a downhole direction [0034-39; 0042-47; 0052-58]; and a sensor assembly that includes an acoustic detector configured to detect a reflected acoustic pulse within the second fluid extending within the second region of the wellbore [0034-39; 0042-7; 0052-60; 0064-67], wherein the reflected acoustic pulse is a portion of the generated acoustic pulse that after traveling in a downhole direction is acoustically reflected by the downhole obstruction back in an uphole direction from the downhole obstruction toward the acoustic detector [0034-39; 0042-7; 0052-60; 0064-67; 0072], wherein the downhole tool further includes a controller programmed to control the operation of at least a portion of the downhole tool, wherein the positioning mechanism is configured to provide a position signal to the controller [0035; 0044-45; 0055-60; 0064-67; 0072-4], and further wherein the controller is programmed to initiate the acoustic pulse, with the acoustic pulse generator, based, at least in part, on the position signal [0035; 0044-45; 0055-60; 0064-67; 0072-4]. DiFoggio does not explicitly teach – but Mandal does teach indicating that the downhole tool is positioned within a second region of the wellbore [0045]. It would have been obvious to modify the system of DiFoggio to include determining fluid speed based on positioning of the borehole tool in order to control the output pulses of the acoustic transmitter on the borehole tool for subsurface geologic mapping. 
Regarding Claim 11, DiFoggio teaches a method of detecting a downhole obstruction within a wellbore that extends between a surface region and a subsurface region, the method comprising: conveying the downhole tool through a first region of the wellbore including a first fluid [0034-39; 0042-47] positioning a downhole tool within a second region of the wellbore [0003; 0009; 0039], including a second fluid, wherein the second region is downhole from the first region, and wherein the second fluid defines a fluid interface with the first fluid [0034-39; 0042-47], wherein the positioning includes positioning such that the second fluid fluidly contacts the downhole tool [0034-39; 0042-7; 0052-60; 0064-67]; wherein the downhole tool further comprises a controller programmed to control the operation of at least a portion of the downhole tool, wherein the positioning mechanism is configured to provide a position signal to the controller [0035; 0044-45; 0055-60; 0064-67; 0072-4], an acoustic pulse with an acoustic pulse generator of the downhole tool wherein the controller is programmed to initiate the acoustic pulse, with the acoustic pulse generator, based, at least in part, on the position signal [0035; 0044-45; 0055-60; 0064-67; 0072-4]; generating; propagating the acoustic pulse within the second fluid and at least partially in a downhole direction from the downhole tool [0034-39; 0042-7; 0052-60; 0064-67]; reflecting the acoustic pulse from a downhole obstruction to generate a reflected acoustic pulse, wherein the downhole obstruction is downhole from the downhole tool [0034-39; 0042-7; 0055-60; 0064-67]; propagating the reflected acoustic pulse within the second fluid and in an uphole direction from the downhole obstruction [0034-39; 0042-7; 0052-60; 0064-67]; receiving the reflected acoustic pulse with an acoustic detector of a sensor assembly of the downhole tool [0034-39; 0042-7; 0052-60; 0064-67]; and characterizing the downhole obstruction based, at least in part, on the reflected acoustic pulse [0034-39; 0042-7; 0052-60; 0064-67; 0072]. DiFoggio does not explicitly teach – but Mandal does teach indicating that the downhole tool is positioned within a second region of the wellbore [0045]. It would have been obvious to modify the system of DiFoggio to include determining fluid speed based on positioning of the borehole tool in order to control the output pulses of the acoustic transmitter on the borehole tool for subsurface geologic mapping.
Regarding Claim 2, DiFoggio also teaches wherein the acoustic pulse generator is configured to generate a plurality of acoustic pulses within the second fluid while the downhole tool is positioned within the second region of the wellbore [0055-60].
Regarding Claim 3, DiFoggio also teaches wherein the acoustic pulse generator is configured to generate a pressure differential within the second fluid, wherein the pressure differential provides a motive force for propagation of the acoustic pulse within the wellbore liquid [0035; 0042-7].
Regarding Claim 4, DiFoggio also teaches wherein the acoustic pulse generator includes a fluid chamber and a flow control device configured to be selectively transitioned from a closed state, in which the flow control device fluidly isolates the fluid chamber from the second fluid, and an open state, in which the flow control device provides fluid communication between the fluid chamber and the wellbore liquid [0035; 0044-47; 0054].
Regarding Claim 9, DiFoggio also teaches wherein the downhole tool further includes a back-reflection mitigation structure configured to decrease a sensitivity of the acoustic detector to a back-reflected acoustic pulse that is reflected uphole from the acoustic pulse generator [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 10, DiFoggio also teaches a wellhead of the hydrocarbon well [0034-39; 0043-7; 0055-60; 0064-67; 0072]; a wellbore associated with a wellhead drilled within a subsurface region [0034-39; 0043-7; 0055-60; 0064-67; 0072]; a first fluid extending within a first region of the wellbore [0034-39; 0043-7; 0055-60]; a second fluid extending within a second region of the wellbore and defining a fluid interface with the first fluid [0034-39; 0043-6; 0055-60], wherein the second region of the wellbore is downhole from the first region of the wellbore [0034-39; 0043-7; 0055-60]; and the downhole tool of claim 1 [0034-39; 0043-7; 0055-60; 0064-67; 0072], wherein at least the acoustic pulse generator of the downhole tool and the sensor assembly of the downhole tool are within the second region of the wellbore [0034-39; 0043-7; 0055-60; 0064-67; 0072].
Regarding Claim 14, DiFoggio also teaches wherein the positioning includes positioning responsive to an obstruction indication that indicates the potential for an obstruction within the wellbore, wherein the obstruction indication includes at least one of: (i) an unexpected decrease in a flow rate of a produced fluid that is produced from the wellbore; (ii) an unexpected change in a pressure of the produced fluid; and (iii) an unexpected change in a temperature of the produced fluid [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 15, DiFoggio also teaches wherein the characterizing includes determining a location of the downhole obstruction within the wellbore [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 16, DiFoggio also teaches wherein the determining the location includes determining the location based, at least in part, on at least one of: (i) a time between the generating the acoustic pulse and the receiving the reflected acoustic pulse; (ii) a speed of the acoustic pulse within the second fluid; (iii) a speed of the reflected acoustic pulse within the second fluid; (iv) a variation in speed of the acoustic pulse with position within the wellbore; and (v) a variation in speed of the reflected acoustic pulse with position within the wellbore [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 17, DiFoggio also teaches wherein the characterizing includes determining an extent of the downhole obstruction [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 18, DiFoggio also teaches wherein the method further includes decreasing a sensitivity of the acoustic detector to a back-reflected acoustic signal that is reflected uphole from the acoustic pulse generator [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 19, DiFoggio also teaches wherein the method further includes detecting a pressure gradient as a function of depth within the second fluid [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 20, DiFoggio also teaches, wherein the method further includes at least one of: (i) determining a speed of sound within the second fluid based, at least in part, on the pressure gradient; and (ii) determining that the downhole tool fluidly contacts the second fluid based, at least in part, on the pressure gradient [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 21, DiFoggio also teaches wherein the acoustic pulse is a first acoustic pulse, wherein the reflected acoustic pulse is a first reflected acoustic pulse, and further wherein the method includes repeating the method, by: (i) repeating the generating to generate a second acoustic pulse; (ii) repeating the propagating the acoustic pulse to propagate the second acoustic pulse; (iii) repeating the reflecting the acoustic pulse to reflect the second acoustic pulse and generate a second reflected acoustic pulse; (iv) repeating the propagating the reflected acoustic pulse to propagate the second reflected acoustic pulse; and (v) repeating the receiving the reflected acoustic pulse to receive the second reflected acoustic pulse [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 22, DiFoggio also teaches wherein the characterizing is based, at least in part, on the first reflected acoustic pulse and on the second reflected acoustic pulse [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 23, DiFoggio also teaches wherein the repeating the method includes repeating the method while the downhole tool is positioned within the second region of the wellbore [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 24, DiFoggio also teaches wherein the second region of the wellbore is a first target region of the wellbore, wherein the repeating the method includes repeating the positioning to position the downhole tool within a second target region of the wellbore, and further wherein the repeating the generating includes repeating the generating while the downhole tool is within the second target region of the wellbore [0035; 0044-45; 0055-60; 0064-67; 0072-4].
Regarding Claim 25, DiFoggio also teaches wherein the method further includes determining a speed of sound within the second fluid based, at least in part, on: (i) a distance between the first target region and the second target region; (ii) a time between the generating the first acoustic pulse and the receiving the first reflected acoustic pulse; and (iii) a time between the generating the second acoustic pulse and the receiving the second reflected acoustic pulse [0035; 0044-45; 0055-60; 0064-67; 0072-4].

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (US 2012/0170406) and Mandal (US 2017/0306752), as applied to claim 1 above, and further in view of Disko (US 2018/0058202).
Regarding Claim 5, DiFoggio does not explicitly teach, but Disko does teach wherein the acoustic pulse generator includes an explosive charge configured to explode to generate the acoustic pulse within the second fluid [0018; 0038; 0045; 0082; 0086-89.; 0125; 0128; 0137; 0147-8; 0159]. It would have been obvious to modify the system of DiFoggio to use a charge as explosive charges are common for generating acoustic pulses in seismic imaging.
Regarding Claim 6, DiFoggio does not explicitly teach, but Disko does teach wherein the acoustic pulse generator includes at least one of: (i) a vibrating diaphragm; (ii) a hydraulic jar; and (iii) a speaker. [0018; 0038; 0045; 0082; 0086-89.; 0125; 0128; 0137; 0147-8; 0159]. It would have been obvious to modify the system of DiFoggio to use one of these transmitters as each is capable of generating acoustic pulses in boreholes. 
Regarding Claim 7, DiFoggio does not explicitly teach, but Disko does teach wherein the acoustic detector includes at least one of: (i) a sound detector; (ii) a pressure detector; (iii) a vibration detector; (iv) a microphone; and (v) a hydrophone. [0018; 0038; 0045; 0082; 0086-89.; 0125; 0128; 0137; 0147-8; 0159]. It would have been obvious to modify the system of DiFoggio to use one of these sensors as each are common for detecting acoustic pulses in boreholes. 

Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. 
In response to applicant’s amendments to Claim 10, the rejection under 35 USC 101 has been withdrawn.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A broadest reasonable interpretation of Claims 1 and 11 are as follows: a wellbore contains two regions, each with a different fluid and an interface between them. A tool lowers a pulse generator and directs a pulse generally downward. An acoustic sensor detects the pulse in the second fluid after a reflection. 
All seismic systems operate in this form. Analogously, a marine seismic survey includes an interface (ocean bottom) between a first fluid (water) and second body (rock, sand, deposits below the ocean bottom). Some of the waves from a source (such as an airgun) travel upwards and reflect off the ocean-air interface and back to the sensors. Some of the waves travel downwards and reflect off the ocean bottom and back upwards towards the sensors. Some waves travel through the interface at the ocean bottom, continue downward, reflect off of a different formation or deposit, are reflected upwards back through the water-bottom interface again and return to the sensors. 
The wellbore in question can define any number of fluids not limited to air, water, drilling fluid, oil or gas. If the wellbore is used for extraction oil or gas will most likely be present creating an interface in one or more locations. Applicant appears to claim that initiating a pulse generator in air, the pulse which travels through the drilling fluid to an obstruction and then eventually back up to the sensor is somehow novel and non-obvious. Given that different fluids have different bulk moduli and density, one having ordinary skill in the art would understand that the speed of sound in air and the speed of sound in gas, oil, water or drilling fluid would be different. Detection and knowledge of these parameters can be used to determine the speed in the second fluid and/or the distance to the downhole obstruction. 
Paragraphs 6-8 above (now updated) cite where primary reference DiFoggio teaches each element of the claimed invention, whether a device as a downhole tool, or a method. Paragraphs [0043] – [0045] give exemplary rationales for why these processes would be performed. The additional limitation, while not explicit in DiFoggio is taught in newly cited reference Mandal, as determining a speed inside a fluid would also determine what region of the well the borehole tool was placed. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant has failed to amend the claims to overcome the rejections under 35 USC 103. As such, the rejection of Claims 1-7, 9-11, 14-25 under 35 USC 103 are maintained. No allowable subject matter can be identified at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645